Exhibit 10.1

THIRD AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of October 31, 2007, is entered into among MODUSLINK
CORPORATION, a Delaware corporation (“ModusLink”), SALESLINK LLC, a Delaware
limited liability company (“SalesLink”), SALESLINK MEXICO HOLDING CORP., a
Delaware corporation (“SalesLink Mexico”) (each herein called a “Borrower” and
collectively, the “Borrowers”), the lenders party hereto (herein collectively
called the “Lenders” and each individually called a “Lender”) and LASALLE BANK
NATIONAL ASSOCIATION, as a Lender and as Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of October 29, 2006 and (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007 (the “Existing Loan Agreement” and as the Existing Loan
Agreement is amended and modified by this Amendment, the “Amended Loan
Agreement”);

WHEREAS, Borrowers have requested that the Lenders modify the Existing Loan
Agreement in certain respects; and

WHEREAS, the Lenders are willing to modify the Existing Loan Agreement in
certain respects subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Loan Agreement.

 



--------------------------------------------------------------------------------

SECTION 2

AMENDMENTS TO EXISTING LOAN AGREEMENT

2.1 Definition of Aggregate Revolving Credit Commitment. The definition of
“Aggregate Revolving Credit Commitment” in Section 1.1 of the Existing Loan
Agreement is hereby amended by deleting the definition in its entirety and
substituting the following therefor:

“Aggregate Revolving Credit Commitment” shall mean the combined Revolving Credit
Commitments of Lenders then in effect, which initially shall be $45,000,000, as
such amount may be increased pursuant to this Agreement.

2.2 Amendment to Commitment Increase Option. Section 2.3(B) of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“(B) Commitment Increase Option. Provided that no Default or Event of Default
has occurred and is continuing and subject to the terms and conditions of this
Agreement, at any time prior to the Revolving Credit Termination Date, but on
not more than three (3) separate occasions, the Borrowers may elect to increase
the Aggregate Revolving Credit Commitment by delivery to Agent of at irrevocable
written notice of such an election at least ten (10) Business Days’ prior to the
effectiveness thereof, which notice must be in form and substance acceptable to
Agent (a “Commitment Increase Option”); provided, however, that (i) the
Aggregate Revolving Loan Commitment shall at no time exceed $60,000,000; and
(ii) each such request shall be for an amount not less than $5,000,000 or a
higher integral multiple of $5,000,000. After the exercise of any such
Commitment Increase Option, the Aggregate Revolving Credit Commitment shall
remain at the increased amount until the Revolving Credit Termination Date.”

2.3 Extension of Delivery Date of Financial Reports. Section 7.2(C) of the
Existing Loan Agreement is hereby amended by deleting the Section in its
entirety and substituting the following therefor:

“(C) Financial Reports. Keep books of account and prepare financial statements
and furnish to Agent and each Lender the following (all of the foregoing and
following to be kept and prepared in accordance with generally accepted
accounting principles applied on a basis consistent with the Financials, unless
Borrowers’ independent certified public accountants concur in any changes
therein and such changes are disclosed to Agent and are consistent with then
generally accepted accounting principles):

(i) as soon as available, but not later than one hundred eighty (180) days after
the close of each fiscal year of Borrowers, (a) financial statements of
Borrowers and Subsidiaries prepared on a consolidated basis (including a balance
sheet, statement of

 

2



--------------------------------------------------------------------------------

income and retained earnings and cash flow, all with supporting footnotes) as at
the end of such year and for the year then ended, all in reasonable detail as
requested by Agent and audited by a firm of independent certified public
accountants of recognized standing selected by Borrowers and approved by Agent,
together with an unqualified opinion thereon from such certified public
accountants and (b) internally prepared financial statements of Borrowers and
Subsidiaries prepared on a consolidated basis by business line for the last
quarter of such fiscal year of Borrowers, together with a calculation sheet
related thereto, signed by an authorized officer of each Borrower;

(ii) as soon as available, but not later than forty-five (45) days after the end
of each fiscal quarter of Borrowers a Financial Condition and Compliance
Certificate (“Compliance Certificate”) in the form of Exhibit G attached hereto
for such period;

(iii) as soon as available, but no later than forty-five (45) days after the end
of each month of each fiscal year of Borrowers, internally prepared consolidated
financial statements of Borrowers and Subsidiaries (including a balance sheet,
statement of income and retained earnings and cash flow) as at the end of and
for the portion of Borrowers’ fiscal year then elapsed, all in reasonable detail
as requested by Agent and certified by Borrowers’ principal financial officer as
prepared in accordance with generally accepted accounting principles and fairly
presenting in all material respects the financial position and results of
operations of Borrowers and Subsidiaries for such period (subject to normal
year-end audit adjustments and omission of footnotes);

(iv) within forty-five (45) days after the last day of each month of each fiscal
year of Borrowers, an Accounts and Inventory Report; provided that in the event
loans outstanding under the Revolving Credit Facility are less than $5,000,000,
Borrowers shall not be required to provide the information set forth in (iv) of
the definition of Accounts and Inventory Report;

(v) a properly completed and executed certificate setting forth a calculation of
the Borrowing Base as at the last day of the applicable month or quarter
(“Borrowing Base Certificate”), in the form of Exhibit H attached hereto or in
such other form as Agent deems acceptable, within, (a) if the Loans outstanding
under the Revolving Credit Facility do not exceed 75% of the Availability shown
on the most recent Borrowing Base Certificate delivered by Borrowers, forty-five
(45) days after the

 

3



--------------------------------------------------------------------------------

last day of each quarter of each fiscal year of Borrowers, or (b) if, at any
time, the Loans outstanding under the Revolving Credit Facility exceed 75% of
the Availability shown on the most recent Borrowing Base Certificate delivered
by Borrowers, forty-five (45) days after the last day of each month of each
fiscal year of Borrowers;

(vi) as soon as available upon request of Agent, but no later than thirty
(30) days after such request, pro forma financial projections for Borrowers and
Subsidiaries prepared on a consolidated basis for the then current fiscal
quarter;

(vii) prior to the beginning of each fiscal year, annual projections for
Borrowers and Subsidiaries prepared on a consolidated basis for the upcoming
fiscal year;

(viii) such other data and information (financial and otherwise) as Agent or any
Lender, from time to time, may reasonably request, bearing upon or related to
the Collateral, Borrowers’ or any Affiliate’s financial condition or results of
its operations, or the financial condition of any Person who is a guarantor of
any of the Liabilities.”

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby jointly and severally represents and warrants to Lenders
that:

3.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of such Borrower’s obligations under the Amended Loan Agreement are
duly authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of incorporation
or organization, as applicable, or by-laws or limited liability company
agreement, as applicable, or that of any of its Subsidiaries or any material
agreement or other document binding upon or applicable to it or any of its
Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of its properties or the properties of any of its Subsidiaries
pursuant to the provisions of any agreement binding upon or applicable to it or
any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Amended Loan Agreement, are the legal, valid and
binding obligations of such Borrower to the extent such Borrower is a party
thereto, enforceable against

 

4



--------------------------------------------------------------------------------

such Borrower in accordance with their respective terms subject, as to
enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of the rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendments set forth in Section 2 of this Amendment shall become effective
upon satisfaction of all of the following conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. A counterpart original of this Amendment duly executed by
Borrowers.

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date of the execution of this Amendment substantially in the form of
Exhibit A to this Amendment.

(c) Officer’s Certificate. A certificate of the chief financial officer of each
Borrower dated the date of the execution of this Amendment, substantially in the
form of Exhibit B to this Amendment.

(d) Other. Such other documents as Agent may reasonably request.

4.2 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Amendment, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Amendment, that (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

 

5



--------------------------------------------------------------------------------

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Loan Agreement and the other documents executed pursuant
to the Existing Loan Agreement remain in full force and effect and each Borrower
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Loan Agreement and the other documents executed pursuant to the Existing Loan
Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Amended Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Note and in any Ancillary Agreement, or other
agreements, documents or other instruments executed and delivered pursuant to
the Amended Loan Agreement, shall mean and be a reference to the Amended Loan
Agreement.

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Borrowers agree to pay, and save Lenders harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Amended
Loan Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 5.6 shall survive any
termination of this Amendment or the Amended Loan Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

[signature page attached]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

BORROWERS:

 

MODUSLINK CORPORATION

a Delaware corporation

 

SALESLINK LLC

a Delaware limited liability company

By:   

/s/ STEVEN G. CRANE

  By:  

/s/ STEVEN G. CRANE

Name:    Steven G. Crane   Name:   Steven G. Crane Title:    Chief Financial
Officer   Title:   Chief Financial Officer

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

    By:   

/s/ STEVEN G. CRANE

    Name:    Steven G. Crane     Title:    Chief Financial Officer    

Third Amendment to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------

LENDERS:

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender and as Agent

By:  

/s/ DAVID BACON

Name:   David Bacon Title:   First Vice President Address LaSalle Bank National
Association

135 South LaSalle

Chicago, Illinois 60603

Attention: David Bacon Fax: (312) 904-0409

RBS CITIZENS, NATIONAL ASSOCIATION

f/k/a CITIZENS BANK OF MASSACHUSETTS,

as a Lender

By:  

/s/ VICTORIA P. LAZZELL

Name:   Victoria P. Lazzell Title:   Senior Vice President Address RBS Citizens,
National Association

53 State Street

8th Floor

Boston, Massachusetts 02109

Attention: Victoria P. Lazzell

Senior Vice President

Fax: (617) 742-9548

Third Amendment to Second Amended and Restated Loan and Security Agreement